           Case 3:20-cv-00514-LRH-WGC Document 15 Filed 01/28/21 Page 1 of 2




1

2                               UNITED STATES DISTRICT COURT
3                                       DISTRICT OF NEVADA
4

5     BRYAN EAGLES,                                     Case No. 3:20-cv-00514-LRH-WGC
6            Petitioner,
                                                        ORDER
7            v.
8
      WILLIAM GITTERE, et al.,
9
             Respondents.
10

11

12

13          In this habeas corpus action, the petitioner, Bryan Eagles, represented by
14   appointed counsel, has filed a motion for extension of time (ECF No. 13), requesting an
15   85-day extension of time, to April 14, 2021, to file an amended habeas petition. See
16   Order entered October 19, 2020 (ECF No. 8). Eagles’ counsel states that he seeks this
17   extension of time, to April 14, 2021, because he believes the limitations period
18   applicable to Eagles’ habeas claims expires on that date, and he apparently wishes to
19   have more time to further develop or add to Eagles’ claims. This would be the first
20   extension of this deadline. Respondents do not oppose the motion for extension of time.
21   The Court finds that the motion for extension of time is made in good faith and not solely
22   for the purpose of delay, and that there is good cause for the extension of time
23   requested. The Court will grant the motion for extension of time.
24          The Court does not intend, by this order, to make any comment regarding the
25   accuracy of Eagles’ counsel’s calculation of the date of expiration of the applicable
26   limitations period, and the Court does not intend this order to affect, in any manner, the
27   application of the statute of limitations in this case.
28
                                                    1
          Case 3:20-cv-00514-LRH-WGC Document 15 Filed 01/28/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that Petitioner’s Unopposed Motion for Extension

2    of Time (ECF No. 13) is GRANTED. Petitioner will have until and including April 14,

3    2021, to file his first amended petition. In all other respects (except regarding the

4    deadline for payment of the filing fee or filing of a new, complete application to proceed

5    in forma pauperis, which deadline is March 5, 2021), the schedule set forth in the order

6    entered October 19, 2020 (ECF No. 8) will remain in effect.

7

8           DATED this 28th day of January, 2021.
9

10                                                     LARRY R. HICKS
                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
